SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Appellant, Richard E. Hamm, Jr., pro se, appeals from the February 22, 2002 order of the United States District Court for the Northern District of New York (Norman A. Mordue, Judge), granting Ap-pellees’ motion for summary judgment dismissing his claims under the Americans with Disabilities Act and the Rehabilitation Act with prejudice, and dismissing his claims under the New York State Human Rights Law without prejudice.
This Court reviews de novo a district court’s grant of summary judgment, focusing on whether the district court properly concluded that no genuine issues of material fact existed and that the movant was entitled to judgment as a matter of law. See Allstate Ins. Co. v. Mazzola, 175 F.3d 255, 258 (2d Cir.1999).
Hamm asserted that after he informed the Appellees that he had been diagnosed with Adult Attention Deficit Disorder, his appointment as a probationary high school teacher was terminated because defendants regarded him as disabled. See 42 U.S.C. § 12102(2); Reeves v. Johnson Controls World Servs., 140 F.3d 144, 151 (2d Cir.1998). To be “regarded as” having a disability, a plaintiff must prove that his or her employer believed that he or she has an impairment that substantially limits one or more major live activities. See 42 U.S.C. § 12102(2)(C). Hamm, however, presented no evidence that the Appellees regarded him as disabled under the Americans with Disabilities Act. Having carefully considered the record, we affirm substantially for the reasons stated in the district court’s memorandum-decision and order.